This is an appeal from the denial of bail by the district judge, on a habeas corpus trial.
We have read and considered the statement of facts. Our conclusion is that the district judge erred in refusing bail. We think, under the law and the facts, appellant was clearly entitled to bail. The judgment denying bail will, therefore, be reversed, and upon his executing in accordance with the law the proper bail bond in the sum of $7500 he will be discharged.
Reversed and appellant admitted to bail.
Bail granted. *Page 620